Citation Nr: 0214373	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for right knee disability.

4.  Entitlement to increased (compensable) rating for 
sinusitis.

5.  Entitlement to increased (compensable) rating for 
allergic vasomotor rhinitis.

6.  Entitlement to an increased rating for residuals of a 
prostatectomy, currently evaluated as 10 percent disabling.

7.  Entitlement to an effective date earlier than May 2, 
2001, for the award of disability compensation for residuals 
of a prostatectomy.

(The issues of entitlement to increased ratings for 
sinusitis, allergic vasomotor rhinitis, and residuals of a 
prostatectomy as well as entitlement to an effective date 
earlier than May 2, 2001, for the grant of a compensable 
rating for prostatectomy will be the subject of a later 
separate Board decision.) 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought. 

At his hearing before the undersigned, the veteran, through 
his representative, suggested that clear and unmistakable 
error was committed in the context of the August 1977 rating.  
Inasmuch as that issue has not been adjudicated and is not 
properly before the Board on appeal, it is hereby referred to 
the RO for disposition as appropriate.

The Board is undertaking additional development of the issues 
of entitlement to increased ratings for sinusitis, allergic 
vasomotor rhinitis, and residuals of a prostatectomy as well 
as entitlement to an effective date earlier than May 2, 2001, 
for the grant of a compensable rating for prostatectomy 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or 
greater; and speech recognition scores are not less than 94.

3.  The medical evidence of record reflects that it is at 
least as likely as not that hypertension had its clinical 
onset in service. 

4.  In an unappealed rating decision dated in August 1977, 
the RO denied the veteran entitlement to service connection 
for a trick right knee.

5.  That evidence associated with the claims file subsequent 
to the August 1977 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's impaired hearing is not a disability within 
the meaning of the applicable regulatory criteria.  38 C.F.R. 
§ 3.385 (2001).

2.  Resolving doubt in the veteran's favor, hypertension was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159), 
promulgated pursuant to the enabling statute.

3.  The August 1977 RO decision which denied entitlement to 
service connection for a trick right knee is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).

4.  New and material evidence to reopen the claim for service 
connection for a right trick knee has not been received.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  For example, the RO notified the veteran as to 
specific aspects of the VCAA in February 2001 and again in 
May 2001.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to substantiate the 
claims; thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist vis-à-vis the claims adjudicated 
below, the appellant has not identified any relevant 
treatment (i.e. pertaining to treatment of the claimed 
disabilities) beyond that for which development has already 
been undertaken.  In other words, the claimant has not 
referenced any unobtained, obtainable, evidence that might 
aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Hearing Loss

Service medical records are silent as to complaints, 
treatment or diagnoses relating to hearing impairment or 
hearing loss.  Separation examination reflected no hearing 
abnormality. 

The veteran was afforded a VA audiological examination 
conducted in June 2001.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
35
LEFT
15
15
15
20
30

The average decibel loss between 1000 and 4000 hertz was 25 
decibels in the right ear, and 20 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 100 percent bilaterally.

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94. 

The Board is aware that the examiner who performed the June 
2001 audiometric examination diagnosed hearing loss; however, 
the law is controlling, and the clinical findings evidence 
fails to demonstrate a qualifying disability within the law.  
The record fails to provide any clinical evidence 
demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have 
been met. See also Degmetich v. Brown, 8 Vet. App. 208 
(1995), wherein the Court held "[t]his means that a claim for 
service connection must have been accompanied by evidence 
that established that the appellant currently had the claimed 
disability."  

Thus, given the lack of clinical evidence showing current 
defective hearing disability that meets the criteria under 38 
C.F.R. § 3.385, the preponderance of the evidence is against 
the claim.  Accordingly, the claim of entitlement to service 
connection for bilateral defective hearing disability is, 
therefore, denied.  38 U.S.C.A. § 5107(a).

Hypertension

On his separation examination, the veteran's blood pressure 
was reported as 110/70.  However, at least one clinical 
record during service references an impression of 
hypertension.  See e.g. May 18, 1976 outpatient treatment 
record.  Moreover, the Board also observes that the veteran 
had labile elevated blood pressure readings in service on a 
number of occasions over the course of a number of years.  A 
VA examination of September 1977 reports blood pressure of 
124/80.

The first post service diagnosis of hypertension contained in 
the claims file dates to the mid-1990's.  The evidence 
establishing the existence of the disability so long after 
service as well as the blood pressure readings on his 
separation examination and 1977 VA examination, weigh against 
the claim.  However, findings of hypertension during service 
weigh in favor of the claim. 

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

The Board finds that there is an approximate balance of 
positive and negative evidence as to whether hypertension had 
its clinical onset in service.  Under the circumstances, the 
benefit of the doubt has been resolved in the veteran's favor 
and service connection for hypertension is granted.  38 
U.S.C.A. § 5107.  

New and Material Evidence

In an unappealed rating determination from August 1977, the 
RO, inter alia, denied entitlement to service connection for 
a right trick knee, as the evidence failed to demonstrate a 
trick knee in service.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The evidence of record at the time of the August 1977 rating 
determination consisted of the veteran's service medical 
records which included, inter alia, a separation examination.  
Of particular significance is that, while recording right 
knee complaints, that examination failed to produce a 
diagnosis or assessment of right knee pathology.  The Board 
additionally notes the record failed to demonstrate knee 
trauma or symptomatology, findings, complaints or diagnoses 
relating to the knee during service.  

The medical evidence associated with the claims file since 
the August 1977 rating fails to demonstrate subluxation, 
lateral instability or otherwise suggest the presence of a 
trick knee.  The veteran, now in his mid 60's, has recently 
been diagnosed with degenerative arthritis of the right knee. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in August 1977, the 
claim failed because the evidence did not demonstrate a trick 
knee in service.  The most up-to-date record fails to 
demonstrate the presence of a trick knee in service or that 
such a condition is even present today.

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Under the circumstances, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for hypertension is 
granted. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right trick knee, the claim to reopen is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

